Citation Nr: 0333176	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of right shoulder capsular shift.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder tendinitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for spondylosis and spondylolisthesis of the 
lumbar spine from December 16, 1997 to September 1, 1998.

4.  Entitlement to a disability rating in excess of 20 
percent for spondylosis and spondylolisthesis of the lumbar 
spine on and after September 2, 1998.

5.  Entitlement to an initial disability rating in excess of 
10 percent for thoracic outlet syndrome, right arm.

6.  Entitlement to an initial disability rating in excess of 
10 percent for thoracic outlet syndrome, left arm.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claims for 
service connection for thoracic outlet syndrome of the right 
and left arms and assigned a 10 percent disability evaluation 
for each arm, and denied his claim for a rating in excess of 
20 percent for his service-connected mechanical back strain.  
The veteran filed a timely appeal to these determinations, 
claiming entitlement to higher initial disability ratings for 
thoracic outlet syndrome of his right and left arms and an 
increased rating for his back.

The Board observes that the veteran's low back disorder, 
until recently described as mechanical back strain, has 
recently been recharacterized by the RO as spondylosis and 
spondylolisthesis of the lumbar spine, and is therefore 
listed as such on the cover page of this remand.

Although the issues of entitlement to an increased initial 
disability ratings for residuals of right shoulder capsular 
shift, left shoulder tendinitis, and spondylosis and 
spondylolisthesis of the lumbar spine have not been certified 
for appeal, the Board finds that, for reasons explained in 
the remand below, additional development is needed prior to 
proceeding with disposition of those issues.  

REMAND

In reviewing the veteran's claims file, the Board observes 
that in a rating decision dated in August 1998, the RO 
awarded service connection for residuals of right shoulder 
capsular shift, and assigned a 10 percent disability rating 
thereto, effective December 16, 1997 (later increased to 20 
percent, effective back to the original date of service 
connection), awarded service connection for left shoulder 
tendinitis, and assigned a noncompensable (zero percent) 
disability rating thereto, effective December 16, 1997 (later 
increased to 10 percent, effective back to the original date 
of service connection), awarded service connection for 
chronic mechanical back strain, and assigned a 10 percent 
rating thereto, effective December 16, 1997 (later increased 
to 20 percent, effective September 2, 1998), and denied 
service connection for bilateral knee tendinitis.  Notice of 
the rating action was provided to the veteran in August 1998.  
In September 1998, the veteran submitted a statement that he 
styled as a "Notice of Disagreement (NOD) to all issues on 
VA Rating dated 8-17-98."  In April 1999, the RO issued a 
deferred rating decision stating that the veteran's statement 
would be accepted as a NOD only as to the issue of the RO's 
denial of service connection for bilateral knee tendinitis.  
In May 1999, the RO informed the veteran that his 
disagreement with the disability ratings assigned for his 
back and shoulder disorders would not be accepted as a valid 
NOD, since he had contended that his service-connected 
disabilities had worsened, and that a current VA examination 
was needed to determine the present level of disability.  The 
RO explained that a current VA examination did in fact show 
symptoms which warranted a higher evaluation for each of the 
service-connected disabilities, and thus granted the benefit 
that the veteran was seeking.  Therefore, the veteran's 
statement would not be considered to be an NOD.  He was told 
to inform the RO of his intentions if the RO interpretation 
of the September 1998 statement was incorrect.

However, the Board finds that this interpretation is legally 
incorrect as the veteran's September 1998 statement was 
unambiguous regarding his intentions.  Further, requiring him 
to affirmatively respond to the May 1999 letter regarding his 
intentions as to the September 1998 NOD imposes another step 
in the appeals process that is not contemplated by the 
governing legal criteria.  The Board notes further, that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 20 
percent rating for his right shoulder disorder, or only 
seeking a 10 rating for his left shoulder disorder or a 20 
percent evaluation for his back disorder.  Therefore, the 
Board finds that the September 1998 submission from the 
veteran indicates disagreement with the initial disability 
ratings assigned in the August 1998 determination, and a 
desire for appellate review, satisfying the requirements for 
a valid NOD.  38 C.F.R. § 20.201 (2003).  Nevertheless, an 
SOC on these matters has not been issued.  Rather, the April 
1999 SOC of record only addressed the issue of the denial of 
service connection for a bilateral knee disorder.  As such, 
an SOC should be issued on the issues of entitlement to an 
initial disability rating in excess of 20 percent for 
residuals of right shoulder capsular shift and an initial 
disability rating in excess of 10 percent for left shoulder 
tendinitis unless the veteran's claims are resolved in some 
manner, such as through Decision Review Officer review or a 
complete grant of benefits sought on appeal, or unless the 
claims are withdrawn.  See Manlincon v. West, 12 Vet. App. 
328 (1999).  

Normally such an SOC would also be required for the issue of 
entitlement to an initial disability rating in excess of 10 
percent for mechanical back strain (now recharacterized as 
spondylosis and spondylolisthesis of the lumbar spine).  
However, the Board finds that in this case, such a remand is 
not required, since the issue of the RO's denial of an 
increased rating for spondylosis and spondylolisthesis of the 
lumbar spine was appealed by the veteran following an October 
2001 rating decision, and is thus already on appeal.  The 
Board finds that the SOC issued by the RO for this issue in 
November 2001, and the VA Form 9 substantive appeal received 
by VA from the veteran in March 2002, relate back to the 
pending NOD to the August 1998 rating decision, thus serving 
to perfect the veteran's appeal to this issue.  As the 
disability rating for the veteran's spondylosis and 
spondylolisthesis of the lumbar spine was increased during 
the course of the appeal, with an effective date for this 
increase after the initial date of service connection, the RO 
must consider both the veteran's entitlement to an initial 
disability rating in excess of 10 percent for spondylosis and 
spondylolisthesis of the lumbar spine from December 16, 1997 
to September 1, 1998 and his entitlement to a disability 
rating in excess of 20 percent for spondylosis and 
spondylolisthesis of the lumbar spine on and after September 
2, 1998.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(holding that in cases where the claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, "staged" ratings may 
be assigned if there is a material change in the degree of 
disability during the pendency of the appeal).

However, in this case, while a new SOC is not required for 
the issue of the disability ratings assigned for the 
veteran's back disorder, the Board finds that this issue must 
be remanded to the RO for further action on another basis.  
The Board notes that effective September 26, 2003, VA revised 
the criteria for diagnosing and evaluating spine 
disabilities, including spondylitis and spondylolisthesis, as 
codified at 38 C.F.R. §§ 4.71a.  See 61 Fed. Reg. 51,454-
51,458 (2003). The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  61 
Fed. Reg. 51,457.  As the RO has not yet had an opportunity 
to evaluate the veteran's lumbar spine disorder with 
consideration of these new criteria, a remand to the RO for 
this action is required.

Finally, the Board observes that during the pendency of this 
appeal, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The VCAA eliminated the former statutory 
requirement that claims be well-grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000), and 
overruled both Holliday and Karnas to the extent that they 
allowed for such retroactive application and to the extent 
they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claims for VA benefits in this case prior to that date, 
in January 1998; those claims remains pending before VA.  
Thus, to the extent that the Kuzma case may be distinguished 
from the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are applicable to this pending appeal.

Following a review of the veteran's claims file, the Board 
observes that the veteran has not yet been advised of the 
enactment of the VCAA and of the new rights provided to him 
thereby.  In particular, the Board finds that VA has not 
fully addressed whether VA's new duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that there is a statutory and regulatory 
requirement that VA specifically notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA).  Until 
recently, such VCAA notice was routinely provided to the 
veteran directly by the Board.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), finding that such implementing regulation was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) as it afforded less than one year for the receipt of 
additional evidence.  As such, a remand to the RO in this 
case is required for compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).

The Board also observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  Unless the issues are resolved or is 
withdrawn, the RO should furnish the 
veteran and his representative with a 
statement of the case on the issues of 
entitlement to an initial disability 
rating in excess of 20 percent for 
residuals of right shoulder capsular 
shift and an initial disability rating in 
excess of 10 percent for left shoulder 
tendinitis.  The veteran must be informed 
that he must file a substantive appeal to 
the statement of the case if he wishes 
the Board to consider the issues 
addressed therein.

2.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed regarding his 
claims, and informed of what evidence, if 
any, is needed from the veteran versus 
what evidence, if any, VA will attempt to 
procure.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
adjudicate/readjudicate the issues of the 
veteran's entitlement to an initial 
disability rating in excess of 20 percent 
for residuals of right shoulder capsular 
shift, an initial disability rating in 
excess of 10 percent for left shoulder 
tendinitis, an initial disability rating 
in excess of 10 percent for spondylosis 
and spondylolisthesis of the lumbar spine 
from December 16, 1997 to September 1, 
1998, a disability rating in excess of 20 
percent for spondylosis and 
spondylolisthesis of the lumbar spine on 
and after September 2, 1998 (with due 
consideration given to the revised 
criteria for diagnosing and evaluating 
spine disabilities which became effective 
September 26, 2003), an initial 
disability rating in excess of 10 percent 
for thoracic outlet syndrome, right arm, 
and an initial disability rating in 
excess of 10 percent for thoracic outlet 
syndrome, left arm.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.


	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



